DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 01/31/2022 has been entered. Claims 13-20 were cancelled and claims 21-22 were added new. Claims 1-12 and 21-22 remain pending in the application.    
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections of claims 1-12 and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 21-22 recite “wherein none of the first, second and third truncated gap portions are parallel relative to each other”. The original disclosure fails to teach this feature. Therefore, claims 21-22 contain new matter which was not described in the original disclosure.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 22 recites the turbine blisk in accordance with claim 8. However, claim 8 contains a power generation system comprising a blisk. Therefore, claim 22 does not include all limitations of claim 8. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossman (U.S. Patent No. 5,474,421), in view of Farineau et al. (U.S. Pre-Grant Publication No. 2015/0098802), hereinafter “Farineau”.

As per claim 1, Rossman discloses a turbine blade comprising: an inner rim (7; figure 1); a plurality of adjacent rotor blades (2) extending radially outward from said inner rim (as shown; figure 1); a shroud segment (8) integrally coupled to each of said plurality of adjacent rotor blades forming a plurality of adjacent shroud segments (as shown; figure 1); and a gap (G; figure 4) between each of said plurality of adjacent shroud segments (as shown; figure 4), said gap defining a geometry that facilitates interlocking said plurality of adjacent shroud segments when a torsional force is applied to said plurality of adjacent rotor blades (via abutment edges 18; figure 4), said gap comprising a first truncated gap portion having a first length (see annotated figure 4 below), a second truncated gap portion having a second length (see annotated figure 4 below), and a third truncated gap portion having a third length wherein the third gap portion extends  from the first truncated gap portion to the second truncated gap portion (see annotated figure 4 below), the first truncated gap portion extends from one end of the third truncated gap portion to a first side edge of the turbine blade, and the second truncated gap portion extends from an opposite end of the third truncated gap portion to a second side edge of the turbine blade opposite the first side edge of the turbine blade (see annotated figure 4 below), and wherein the second length is greater than the sum of the first length and the third length, and the first, second and third truncated gap portions are all respectfully positioned at oblique angles relative to each (see annotated figure 4 below).  


    PNG
    media_image1.png
    497
    865
    media_image1.png
    Greyscale


Rossman does not explicitly teach wherein the turbine blade is a turbine blisk and wherein the second length is greater than the sum of the first length and the third length.
Regarding the limitation wherein the second length is greater than the sum of the first length and the third length, applicant’s original disclosure fails to teach any functional criticality to the claimed length ratio. Limitations relating to the size/proportion were not sufficient to patentably distinguish over the prior art and change in size/proportion only requires a routine skill in the art (see MPEP 2144.04 IV. CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDIGN INGREDIENTS). Modifying length proportions of Rossman would still provide a expect result of providing a zig-zag shaped gap capable of abutting to provide vibration dampening. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Rossman’s second gap portion to incorporate a length greater than the sum of the first and third gap as change in size or shape only requires a routine skill in the art. 

Farineau is an analogous art in that Farineau teaches a turbine rotor. Farineau teaches wherein the rotor is a blisk (paragraph [0003]). Farineau further teaches that blisks have better stress capacity than traditional dovetail blades (paragraph [0003]).
Therefore, in order to improve the stress capacity, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make Rossman’s rotor blades as a blisk, using the techniques taught by Farineau, because as Farineau teaches, blisks have better stress capacity than traditional dovetail blades (Farineau; paragraph [0003]). 

As per claim 2, Rossman, in view of Farineau, discloses the turbine blisk in accordance with claim 1. Rossman further discloses wherein said gap defines a plurality of complementary side wall pairs (18, 18’; figure 4) between each of said adjacent shroud segments (8), each of said plurality of complementary side wall pairs extending at oblique angles relative to each other (as shown; figure 4).

As per claim 3, Rossman, in view of Farineau, discloses the turbine blisk in accordance with claim 2. Rossman further discloses wherein at least one of said plurality of complementary side wall pairs comprises side walls that are in frictional contact when the torsional force is applied to said plurality of adjacent rotor blades (frictional contact between adjacent abutment edges 18 and 18’; column 5, lines 57-62).  

As per claim 4, Rossman, in view of Farineau, discloses the turbine blisk in accordance with claim 2. Rossman further discloses wherein at least one of said plurality of complementary side wall pairs comprises side walls that extend substantially perpendicularly relative to a centerline of each of said plurality of adjacent rotor blades (edges 18 and 18’ extend in the circumferential plane that is perpendicular to the longitudinal direction of blade 2; figures 4, 5).  

As per claim 5, Rossman, in view of Farineau, discloses the turbine blisk in accordance with claim 1. Rossman further discloses wherein said gap defines a distance between each of said adjacent shroud segments selected as a function of at least one of a length of said plurality of adjacent rotor blades or a predetermined rotational speed of said turbine blisk (the gap inherently has a dimension proportional to the length of rotor blades; figures 4, 5).

As per claim 6, Rossman, in view of Farineau, discloses the turbine blisk in accordance with claim 1. Rossman further discloses wherein said gap defines at least one of a zero gap or an interference fit between said adjacent shroud segments (frictional contact between adjacent abutment edges 18 and 18, i.e., an interference fit’; column 5, lines 57-62).  

As per claim 7, Rossman, in view of Farineau, discloses the turbine blisk in accordance with claim 1. Rossman further discloses wherein said gap comprises a Z- notch configuration (as shown; figure 4).  

As per claim 8, Rossman discloses a power generation system comprising: a source of working fluid; and a turbine coupled downstream from said source of working fluid (gas turbine engine inherently having a turbine and a source of working fluid; abstract), wherein said turbine comprises at least one turbine blade comprising: an inner rim (7; figure 1); a plurality of adjacent rotor blades (2) extending radially outward from said inner rim (as shown; figure 1); a shroud segment (8) integrally coupled to each of said plurality of adjacent rotor blades forming a plurality of adjacent shroud segments (as shown; figure 1); and a gap (G; figure 4) between each of said plurality of adjacent shroud segments (as shown; figure 4), said gap defining a geometry that facilitates interlocking said plurality of adjacent shroud segments when a torsional force is applied to said plurality of adjacent rotor blades (via abutment edges 18; figure 4), said gap comprising a first truncated gap portion having a first length (see annotated figure 4 below), a second truncated gap portion having a second length (see annotated figure 4 below), and a third truncated gap portion having a third length wherein the third gap portion extends  from the first truncated gap portion to the second truncated gap portion (see annotated figure 4 below), the first truncated gap portion extends from one end of the third truncated gap portion to a first side edge of the turbine blade, and the second truncated gap portion extends from an opposite end of the third truncated gap portion to a second side edge of the turbine blade opposite the first side edge of the turbine blade (see annotated figure 4 below), and wherein the second length is greater than the sum of the first length and the third length, and the first, second and third truncated gap portions are all respectfully positioned at oblique angles relative to each (see annotated figure 4 below).  


    PNG
    media_image1.png
    497
    865
    media_image1.png
    Greyscale


Rossman does not explicitly teach wherein the turbine blade is a turbine blisk and wherein the second length is greater than the sum of the first length and the third length.
Regarding the limitation wherein the second length is greater than the sum of the first length and the third length, applicant’s original disclosure fails to teach any functional criticality to the claimed length ratio. Limitations relating to the size/proportion were not sufficient to patentably distinguish over the prior art and change in size/proportion only requires a routine skill in the art (see MPEP 2144.04 IV. CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDIGN INGREDIENTS). Modifying length proportions of Rossman would still provide a expect result of providing a zig-zag shaped gap capable of abutting to provide vibration dampening. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Rossman’s second gap portion to incorporate a length greater than the sum of the first and third gap as change in size or shape only requires a routine skill in the art. 

Farineau is an analogous art in that Farineau teaches a turbine rotor. Farineau teaches wherein the rotor is a blisk (paragraph [0003]). Farineau further teaches that blisks have better stress capacity than traditional dovetail blades (paragraph [0003]).
Therefore, in order to improve the stress capacity, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make Rossman’s rotor blades as a blisk, using the techniques taught by Farineau, because as Farineau teaches, blisks have better stress capacity than traditional dovetail blades (Farineau; paragraph [0003]). 

Claim 9 contains all the same limitations as presented in claim 2 and is rejected as above.
Claim 10 contains all the same limitations as presented in claim 3 and is rejected as above.
Claim 11 contains all the same limitations as presented in claim 4 and is rejected as above.
Claim 12 contains all the same limitations as presented in claim 7 and is rejected as above.

As per claims 21-22, Rossman, in view of Farnieu discloses the turbine blisk in accordance with claims 1 and 8. Rossman does not explicitly teach wherein none of the first, second and third truncated gap portions are parallel relative to each other. However, applicant’s specification does not teach any functional criticality to the claimed geometry or shape. Limitations relating to the shapes were not sufficient to patentably distinguish over the prior art and change in size/proportion only requires a routine skill in the art (see MPEP 2144.04 IV. CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDIGN INGREDIENTS). Modifying the angles of Rossman’s gap portions would still provide a expect result of providing a zig-zag shaped gap capable of abutting to provide vibration dampening. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Rossman’s gap portions to incorporate angles such that gap portions are parallel to each other since change in shape only requires a routine skill in the art. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745